Citation Nr: 1227562	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  05-05 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a disability evaluation in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) from February 10, 1993, to March 12, 2004.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 






INTRODUCTION

The Veteran had active service from February 1968 to September 1969.  The record also indicates that the Veteran had unverified periods of active and inactive duty for training in the Army Reserves, including from 1986 to 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In February 2007, the Board denied the Veteran's claim for an increased disability rating for PTSD, and the Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (hereinafter the Court).  The Veteran and VA filed a joint motion for remand that was granted by the Court in September 2008.  The Board subsequently remanded the Veteran's claim back to the RO in November 2008 and January 2010 for additional development.  

In September 2010, the Board granted a disability evaluation of 100 percent for PTSD as of March 12, 2004.  The Board also denied entitlement to a disability evaluation in excess of 50 percent prior to March 12, 2004.  The Veteran appealed this aspect of the Board's September 2010 decision to the Court.  The parties filed a joint motion for partial remand, and in February 2012, the Court granted this motion and remanded the issue of entitlement to a disability evaluation in excess of 50 percent, prior to March 12, 2004, back to the Board.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.






	(CONTINUED ON NEXT PAGE)
REMAND

Regrettably, an additional remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran was granted service connection for PTSD in an April 2004 rating decision.  A 50 percent disability rating was assigned, effective as of October 24, 2003.  The Veteran appealed this decision, seeking entitlement to an initial disability rating in excess of 50 percent.  In a November 2008 Board decision, the Veteran was granted an earlier effective date of February 10, 1993 for his PTSD, and in a July 2009 rating decision, the RO assigned a disability rating of 50 percent as of this date.  The RO also assigned a disability rating of 70 percent, effective as of March 12, 2004.  

As noted in the joint motion for partial remand, the claims file does not contain any evidence of psychiatric treatment from 1996 until March 2004.  The RO contacted the Veteran in March 2010, requesting that he complete Authorization and Consent to Release forms for each physician and facility he sought psychiatric care from between 1996 and 2004.  The Veteran did not respond to this request and no further efforts were made to obtain these records.  His claim was subsequently denied.  

However, the Veteran has asserted that he received psychiatric treatment through the VA Health System.  Authorization and Consent to Release forms are not necessary when obtaining evidence through a VA Medical Center.  As such, all reasonable steps should be taken to obtain records of psychiatric treatment through VA from 1996 through 2004.  

If the above mentioned treatment records cannot be obtained, or if it is determined that the available records are insufficient for an adequate determination of the Veteran's level of disability from 1996 through March 12, 2004, the Veteran's claims file should be forwarded to a VA examiner with the appropriate expertise to offer a retroactive medical opinion as to the severity of the Veteran's PTSD from 1996 until March 12, 2004.  A retrospective medical opinion may be necessary and helpful in cases when the evidence is insufficient for an adequate determination.  See Chotta v. Peake, 22 Vet. App. 80, 85 (2008).  If the examiner is unable to offer an opinion as to the severity of the Veteran's PTSD during this time period without resorting to mere speculation, then a complete explanation as to why this is the case must be provided.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the VA Medical Center (VAMC) in St. Louis, Missouri (Heartland East), and request copies of all relevant treatment records dated between 1996 and March 12, 2004.  All records that are obtained must be incorporated into the claims file, and if it is determined that no records exist after all reasonable attempts have been made to obtain these records, then this fact should be documented in the claims file.  

2.  If it is determined that psychiatric treatment records from 1996 through March 12, 2004 are unavailable, or, that records spanning this time period are insufficient for an adequate determination of the Veteran's overall disability during this time period, then the Veteran's claims file should be forwarded to a VA examiner with the appropriate expertise to provide an opinion as to the severity of the Veteran's PTSD from 1996 until March 13, 2004.  The opinion should reflect review of the Veteran's claims file.  

The examiner should specifically address the level of social and occupational impairment attributable to the Veteran's PTSD during the period from 1996 through March 13, 2004.  A complete rationale must be provided for all opinions offered, and if an opinion cannot be provided without resort to mere speculation, the examination report should reflect a complete explanation as to why this is the case.  

3.  After completion of the above, the claim should be reviewed in light of any new evidence.  If the claim is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



